733 F.2d 1335
1984 A.M.C. 2701
Quentin HEDRICK, Plaintiff-Appellee,v.PINE OAK SHIPPING, S.A., Defendant-Appellant.Quentin HEDRICK, Plaintiff-Appellant,v.DAIKO SHOJI CO., LTD., Osaka, and Pine Oak Shipping, S.A.,Defendants- Appellees.Quentin HEDRICK, Plaintiff-Appellant,v.ESPADA NAV., S.A., Panama, Pine Oak Shipping, S.A., DaikoShoji Co., Ltd., Osaka, Defendants-Appellees.
Nos. 81-3588, 81-3597 and 82-3399.
United States Court of Appeals,Ninth Circuit.
March 27, 1984.

Raymond J. Conboy, Portland, Or., for appellant.
Paul N. Wonacott, Albert J. Bannon, Portland, Or., for appellees.
ORDER
(Opinion September 13, 1983, 9 Cir., 1983, 715 F.2d 1355)
Before GOODWIN, PREGERSON and CANBY, Circuit Judges.


1
It is ordered that plaintiff's petition for rehearing is granted, 531 F.Supp. 27, and that the portion of the opinion issued herein on September 13, 1983, designated "part III" be withdrawn and that the verdict for the plaintiff be reinstated.  The final sentence of the opinion is amended to read:  The district court's orders are vacated and the case is remanded for further proceedings.